 1   Mark Mausert
     NV Bar No. 2398
 2   Cody Oldham
     NV Bar No.14594
 3   729 Evans Avenue
     Reno, NV 89512
 4   (775) 786-5477
     Fax (775) 786-9658
 5   mark@markmausertlaw.com
     cody@markmausertlaw.com
 6   Attorneys for Plaintiff
 7                               UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
     ALAMA ROBINSON,                                    Case No.: 3:17-cv-00611-HDM-WGC
10
                          Plaintiff,
11
            vs.                                         ORDER GRANTING
12                                                      STIPULATION TO EXTEND
                                                        DEADLINE TO FILE RESPONSE
13                                                      TO LYON COUNTY’S MOTION
     STATE OF NEVADA, LYON COUNTY                       FOR SUMMARY JUDGMENT
14   and DOES I-X,                                      (FIRST REQUEST)
15                        Defendants.
                                           /
16
17          Plaintiff ALAMA ROBINSON, and Defendant LYON COUNTY, by and through their
18   undersigned counsels of record, hereby stipulate and respectfully request an Order granting the
19   Stipulation to extend the deadline to file the Response to Defendant Lyon County’s Motion for
20   Summary Judgment from January 17, 2019 to January 31, 2019.
21   //
22   //
23   //
24   //
25   //
26   //
27
28                                             Page 1 of 2
 1          Plaintiff requests this extension due to counsel’s heavy work load.
 2
 3   DATED this 15th day of January, 2019.               DATED this 15th day of January, 2019.
 4   MARK MAUSERT LAW OFFICE                             THORNDAL ARMSTRONG DELK
 5                                                       BALKENBUSH & EISINGER
 6
 7        /s/ Mark Mausert                                 /s/ Katherine Parks
     MARK MAUSERT                                        KATHERINE F. PARKS
 8   CODY OLDHAM                                         6590 S. McCarran Blvd., Suite B
     729 Evans Avenue                                    Reno, Nevada 89509
 9   Reno, Nevada 89512
                                                         Attorney for Defendant Lyon County
10   Attorneys for Plaintiff
11
12
            IT IS SO ORDERED.
13
14          DATED this 16th         January
                       ____ day of ____________, 2019.
15
16                                                       __________________________________
                                                         UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28                                             Page 2 of 2
